On December 11, 1996, it was ordered, adjudged and decreed that for the offense of Sexual Intercourse Without Consent, a felony, the defendant is sentenced to the Montana Department of Corrections for a period of twenty-five (25) years, with fifteen (15) years suspended, upon the conditions hereinafter set forth. The Department may place the defendant into an appropriate community based program, facility, or a State correctional institution. The Court recommends the defendant be placed under the intensive supervision program when determined to be eligible for that program by Montana Department of Corrections personnel. The Court recommends that in the event the defendant is returned to the prison from a community placement that he not be granted parole until he has successfully completed sex offender therapy at Montana State Prison, as deemed necessary by the Classification Committee at the prison. Conditions of defendant’s probation/parole are stated in the December 11, 1996 judgment.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *42MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 13th day of June, 1997.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Mark S. Coates for representing himself in this matter.